DETAILED ACTION
Status of Claims
This action is responsive to the response filed 04/26/2021.
Claims 5 and 12 have been newly canceled.
Claims 1 and 8 have been newly amended.
Claims 1-4, 6-11, 13-16 are currently pending and have been examined.


Response to Amendment
 	Applicant’s amendments dated 04/26/2021 have been fully considered. 
	 

Response to Arguments
Applicant asserts the current claims as amended are not unclear under 112b.  However, it is noted that a private key of the sender is normally required in order to send a transaction (Antonopoulos Page 63, “The private key is used to create signatures that are required to spend bitcoins by proving ownership of funds used in a transaction.”). Therefore it is still unclear as to how applicant intends for the sender to be unaware that “interception of the transaction request” or “where the adjudication is performed” or “how the transaction request is adjudicated” when it is clear that as the private key has not yet been released or used, that there has been a form of interception/blocking of the transaction on the user’s end by another party, e.g. the application, the backend server, etc.  
Applicant asserts that the prior art does not read on the claims because the policy enforcement of Kacker recites that “appropriate information… may be asked for” indicating that such process would read away from the user being unaware of the adjudication. However, it is noted that a full-reading of Kacker shows that “At step 30, the policy enforcement service 20 may generate the private key (sQ) using the policy enforcement service's knowledge of the master secret s and the public key (policy information) Q and using the identity-based encryption algorithm. During step 30, the policy enforcement service may use the policy information of the public key to determine whether or not the requesting user is entitled to receive 
Descriptions such as “During the verification process of step 30, the policy enforcement service 20 may need to ascertain certain information about the user” (Paragraph 0074) and “For example, the user may be asked to fax or mail a letter containing user information to the private key generator 16 on the user's official letterhead, which is examined for authenticity by personnel or automated equipment at the private key generator. As another example, biometric identification techniques (e.g., fingerprint analysis, eye-scanning, handprint or voiceprint analysis, facial recognition methods, or in-person identification checks) may be used” (Paragraph 0075) are not requirements as they are denoted with “may”.  Furthermore, the instance of such an option that was cited by applicant (the one of paragraph 0075) is preceded by the recitation that “Any suitable manual or automatic authentication technique may be used by the policy enforcement service 20 when verifying” (Paragraph 0075) that notes automatic processes of any of the information needed for policy checking is just as available as manual, e.g. asking the user.   Regardless, as the language applicant points to is merely a “may” it is nonbinding and also may not occur. Therefore the reading of Kacker on such limitations is correct, and applicant’s arguments are not persuasive. 
Applicant asserts that the order of processes in the combination of prior art does not read on the claims. Applicant asserts that the policy check of the prior art only occurs after the transaction is already complete.  However, it is noted that a private key of the sender is normally required in order to send a transaction (Antonopoulos Page 63, “The private key is used to create signatures that are required to spend bitcoins by proving ownership of funds used in a transaction.”). Furthermore Kacker teaches that private keys may be held until released based on policy checks. (Paragraph 0012-0016, 0073: “At step 30, the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 6-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitations “the sender may not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated”. However, it is noted that a private key of the sender is normally required in order to send a transaction (Antonopoulos Page 63, “The private key is used to create signatures that are required to spend bitcoins by proving ownership of funds used in a transaction.”). Therefore it is still unclear as to how applicant intends for the sender to be unaware that “interception of the transaction request” or “where the adjudication is performed” or “how the transaction request is adjudicated” when it is clear that as the private key has not yet been released or used, that there has been a form of interception/blocking of the transaction on the user’s end by another party, e.g. the application, the backend server, etc.  Dependent claims have been rejected as a result. 
Dependent claims are rejected as a result. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonopoulos (“Mastering Bitcoin”) in view of Kacker (US 2004/0151308 A1).
Regarding Claims 1 and 8:
Antonopoulos teaches a method for policy-based control of secure transactions from a sender computing device to a receiver computing device using cryptocurrency electronic coins comprising the steps of: storing a sender private key in a trusted partition in memory of the sender computing device;   (Page 24, 61, etc. “This output is payable to whoever can present a signature from the key corresponding to Bob’s public address”. Since only Bob has the wallet with the keys corresponding to that address, only Bob’s wallet can present such a signature to redeem this output… The digital keys are not actually stored in the network, but are instead created and stored by end-users in a file, or simple database, called a wallet” keys are stored.)
associating electronic coins with a digital wallet application in an untrusted partition in memory of the sender computing device; receiving a receiver address form the receiver computing device; initiating a transaction request form the sender to the receiver for at least one of the electronic coins….transmitting the transaction from the sender to the receiver using the sender private key and the receiver address; (Page 6, 10-13, 24, 70, “user has to download an application… ready to receive funds…wallet application randomly generated a private key… once it has been associated with a transaction. It becomes part of the known addresses in the network… Alice is not the proud owner of 0.10 bitcoin… bitcoin address is a string of digits and characters that can be shared with anyone who wants to send you money.” Addresses are used to send/receive transactions of electronic currency.)
Antonopoulos does not specifically disclose intercepting the transaction request by an agent and transmitting said transaction request to a policy management server via an encrypted backchannel, where the sender may not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated; adjudicating the transaction request by the policy management server based on policy condition and information associated with the electronic coin, enforcing the adjudication from the policy management server by releasing the sender private key to the sender only when the adjudication so allowed;
Kacker, an analogous art of Antonopoulos and the current application, teaches intercepting the transaction request by an agent and transmitting said transaction request to a policy management server via an encrypted backchannel, where the sender may not have knowledge of the interception of the transaction request, what performs the adjudication, where the adjudication is performed, and how the transaction request is adjudicated; adjudicating the transaction request by the policy management server based on policy condition and information associated with the electronic coin, enforcing the adjudication from the policy management server by releasing the sender private key to the sender only when the adjudication so allowed; (Paragraph 0012-0016, “A user who has obtained given encrypted data (e.g., directly from the data packaging service or associated distribution services or from another user in a peer-to-peer transaction) may be granted access to the content in the encrypted data (e.g., by being provided with an appropriate private key) through a policy enforcement service. The policy enforcement service may use various types of policy information in determining whether or not to grant access to a given user. For example, global policy information may dictate that no videos of rating R may be released to users who are less than 17 years of age. Policy 
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of having private keys be protected by policy conditions and having a party enforce such policies as disclosed by Kacker, to the teachings of processing electronic currency transactions with the use of keys and requiring keys to complete transactions as disclosed by Antonopoulos by having the keys be secured with policies and allowing users to utilize them only when policies are adhered to in order to increase security and allow for users to personalize allowable transactions.

Regarding Claim 2:
Antonopoulos further teaches wherein the sender private key for accessing the electronic coins is held in a secure hardware module that requires one or more separate private keys to obtain access to the secure hardware module. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed. “)

Regarding Claim 3:
Antonopoulos further teaches wherein the sender private key for accessing the electronic coins is held in a secure removable media that requires one or more separate private keys to obtain access to the secure removable media. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)

Regarding Claim 4:
Antonopoulos further teaches wherein the digital wallet application includes one or more payment policies specific to a transaction, Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claim 6:
Antonopoulos further teaches wherein the policy management subsystem requires a digital signature from the originating sender to validate the transaction. (Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claims 7 and 14:
Antonopoulos further teaches wherein the policy management server further requires one or more digital signatures in addition to that of the originating sender to validate the transaction.(Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claim 9:
Antonopoulos further teaches wherein the electronic coins are accessed within a secure hardware module using a separate private key. (Page 98, “a common standard for encrypting private keys with a 

Regarding Claim 10:
Antonopoulos further teaches wherein the electronic coins are accessed within a secure removable media device using a separate private key. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)

Regarding Claim 11:
Antonopoulos further teaches wherein the sender private key is accessible only via one or more separate private keys. (Page 98, “a common standard for encrypting private keys with a passphrase and encoding them with Base58Check so that they can be stored securely on backup media, transported securely between wallets or in any other conditions where the key might be exposed.”)
Regarding Claim 13:
Antonopoulos further teaches wherein the validation of the transaction is based on policy information that includes at least one of : a digital signature from the originating user: a set of permitted or disallowed vendors; a maximum or minimum transaction amount; a maximum transaction frequency; a set of allowed or disallowed transaction locations; a set of allowed or disallowed purchase items; and an allowed or disallowed time period for the transaction, (Page 100, 131-132, “The bitcoin multisignature feature is designed to require M signatures (also known as the “threshold”) from a total of N keys, known as an M-of-N multi-sig, where M is equal to or less than N… The general form of a locking script setting an M-of-N multi-signature”)

Regarding Claims 15 and 16:
Antonopoulos in view of Kacker further teach a second digital wallet coupled to the receiver computing device and coinmnunicatively coupled to the sender computing device; wherein the digital wallet application of the sender computing device is further configured to associate policy conditions and contextual information to the transaction with the electronic coins prior to the transaction with the receiver; and a second policy management server coupled to the second digital wallet application, said second policy management server having policy conditions and a processor 6 configured to adjudicate the transaction request based on the policy conditions, the associated policy conditions, and the contextual information associated with the electronic coins. (the duplication of parts/processes is an obvious variation that may be performed and utilized as desired.)

Applicant is notified that the descriptions of data manipulates neither the system nor the process being performed, and therefore does not move to distinguish over prior art

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giera (US 2015/0039454 A1) and Jacobs (US 2017/0237554 A1) teach the checking of policies before a transaction is completed on the sender’s side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        05/07/2021